In re Roubion, Lomax J. a/k/a Muhammad, Ahmad A.K.; — Plaintiff(s); Applying for Supervisory and/or Remedial Writs, Parish of Orleans, Criminal District Court Div. D, No. 268-142.
Granted for the sole purpose of transferring the petition to the district court with instructions to the district judge to act on relator’s application for post-conviction relief filed via certified mail on November 30, 1998, and supplement filed October 28, 1999. The district court is ordered to provide this Court with a copy of its judgment.
CALOGERO, C.J., not on panel.